DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Claims 1-7,9-17 and 26 are allowed for following reasons.
 	In regards to claim 1, the prior art of reference does not disclose singly or in combination to render an adaptive commodity delivery dispatch system wherein the container sensor apparatus and the delivery sensor apparatus each comprise identical consolidated sensor apparatus with a volume sensor, a geolocation capability and a network interface for communication with a server.
	In regards to claim 14, the prior art of reference does not disclose singly or in combination to render a server wherein container level transmissions transmitted from container sensor apparatus include timestamps of the related sensor capture contained therein, and the database and the container records associated therewith are adapted to store multiple current stored volume values regarding the related remote commodity storage container in association with said timestamps, wherein by the monitoring software component can predictably determine the existence of a delivery condition at a particular time regarding a particular remote commodity storage container based upon predicting the current stored volume value in the container base upon the time and stored volume curve established by multiple previously captured timestamp and volume values.
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to  K.  WILFORD SHAHEED whose telephone number is (469)295-9175.  The examiner can normally be reached on Monday-Friday 9 am-5pm; CST; ALT Friday. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. The examiner’s Supervisor Jinsong Hu can be reached at (571)272-3965 where attempts to reach the examiner are unsuccessful.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHALID W SHAHEED/Primary Examiner, Art Unit 2643